Exhibit 10.72
Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

     
(UMASS LOGO) [c50093c5009302.gif]
  MassBiologics
University of Massachusetts Medical School
460 Walk Hill Street, Boston, MA 02126
 
  Telephone: 617-474-3000 Facsimile: 617-474-3240

March 27, 2009
Via Email And FedEx
John N. Kapoor, Ph.D., Chairman
Akorn, Inc.
1925 West Field Court, Suite 300
Lake Forest, IL 60045
jkapoor@ejfinancial.com
     Re: Distribution Agreement – Revised Proposal
Dear John:
     I write with respect to resolving various issues arising under the
Exclusive Distribution Agreement, dated as of March 22, 2007, between Akorn,
Inc. (“Akorn”) and the Massachusetts Biologic Laboratories of the University of
Massachusetts (“MBL”) (as amended, our “Distribution Agreement”). MBL makes
Akorn the following offer to resolve the parties’ outstanding issues, and to
amend the Distribution Agreement accordingly (the “Offer”):
     1. Amount Owed.  Giving effect to Akorn’s payment of $1,000,000 on
March 13, 2009 (the “$1 Million Payment"), Akorn currently owes MBL
$5,750,000 million for Td vaccine shipments delivered and accepted (the “Amount
Owed”). Payment of the Amount Owed is past due. 
     2. Failure to Pick-Up. Akorn acknowledges its failure to take delivery of
the shipment of [***...***] doses of Td vaccine scheduled for Akorn’s pick-up on
March 11, 2009, as required under the Distribution Agreement.
     3. Total Amount Owed. In exchange for the Distribution Agreement amendments
set out in Section 6 (Distribution Provisions), Akorn hereby agrees to pay to
MBL the additional amount of $4,750,000 (such amount together with the Amount
Owed, the “Total Amount”).  The Total Amount, therefore, equals $10,500,000.00.
     4. Pay-Off. Akorn shall pay the remaining Total Amount by wire transfer in
accordance with the payment schedule attached as Exhibit A (“Payment Schedule”).
Wire transfer instructions are as follows: 
BANK OF AMERICA, N.A.
 

*   CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
ABA Routing [***...***]
Account [***...***]
Checking Account
Bank Phone # (800) 432-1000
     5. Standby Irrevocable Letter of Credit. As security for the timely payment
by Akorn of the Total Amount in accordance with the Payment Schedule, and to
reimburse MBL in the event any such payment (or any portion thereof) and/or the
$1 Million Payment (or any portion thereof) is avoided, set aside, or otherwise
required to be repaid by MBL (whether pursuant to or in connection with a
bankruptcy or similar proceeding involving Akorn or otherwise), Akorn or its
designee shall provide to MBL on or before April 13, 2009 (the “LOC Delivery
Date”) an irrevocable transferable standby letter of credit that meets the
following three criteria: the letter of credit shall be (i) in form and
substance reasonably satisfactory to MBL (provided that MBL shall not make
unreasonable modifications to the bank’s form letter of credit); (ii) in the
amount of $10,500,000.00, and (iii) confirmed by a United States bank acceptable
to MBL (the “Letter of Credit”). Provided (x) on or before April 6, 2009, Akorn
delivers to the issuing bank all documents and materials (other than funding),
needed by the bank to issue a Letter of Credit meeting the requirements of the
previous sentence, (y) Akorn does not request changes to this Letter of Credit
after April 6, 2009 (unless the request is objectively based on clear and
convincing justification), and (z) the Letter of Credit is funded by Akorn as of
April 13, 2009, then the LOC Delivery Date shall be extended on a day for day
basis for each day of negotiations between MBL and the issuing bank over the
form and substance of the Letter of Credit which continue subsequent to
April 13, 2009. MBL will be able to draw on such Letter of Credit but, in each
case, only in the amount not so paid or so avoided, set aside, or repaid, at
such time (a) that any required payment in respect of the Total Amount is not
timely paid according to the Payment Schedule, or (b) that any such payment (or
any portion thereof) is avoided, is set aside, recovered or is otherwise
required to be repaid by MBL, or (c) that the $1 Million Payment (or any portion
thereof) is avoided, set aside, recovered or is otherwise required to be repaid
by MBL. Provided that no bankruptcy, receivership or other similar proceeding is
filed by or against Akorn within the 95 day period immediately subsequent to
each payment of the Total Amount in accordance with the Payment Schedule, then
the amount of the Letter of Credit shall be reduced by the amount of such
payment, and such reduction shall take place 95 days after each associated
payment. The Letter of Credit shall not expire until 95 days after the sooner to
occur of payment in full in immediately available funds of the Total Amount or
June 30, 2010, provided, however in the event that prior to the expiration of
such 95 day period, a bankruptcy, receivership or other similar proceeding is
filed by or against Akorn, the Letter of Credit shall not expire until all
applicable time limitation periods (including under Section 546 of the
Bankruptcy Code) relating to the avoidance, setting aside, recovery or repayment
of any payments made by Akorn to MBL in respect of the Total Amount or the $1
Million Payment shall have expired and no action, litigation or other proceeding
in respect thereof shall have been commenced against MBL or, if any such action,
litigation or other proceeding shall have been so commenced, the same shall have
been resolved by a final order of a court of competent jurisdiction and 5 days
from the entry of such order shall have passed.
     6. Distribution Provisions
 

*   CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
          6.1 Provisions Taking Immediate Effect. The following amendments to
the Distribution Agreement shall become effective as of Akorn’s acceptance of
this Offer:
               6.1.1 Non-Exclusive Distribution. Akorn will no longer act as
MBL’s exclusive distributor under the Distribution Agreement and the
Distribution Agreement will be amended to become non-exclusive. Specifically,
Akorn will be one of MBL’s, but not the sole, FDA authorized distributors.
               6.1.2 Pricing; Reduced Pricing. Pricing to Akorn for Td Vaccine
shall be as set out in the Distribution Agreement; provided, however, that if
MBL offers more favorable per dose pricing to MBL’s other distributors (“Reduced
Per Dose Pricing”), then (i) MBL shall notify Akorn, and (ii) during the period
of such Reduced Per Dose Pricing, MBL shall offer the same Reduced Per Dose
Pricing to Akorn on orders that Akorn places and takes delivery on, during such
period. These Reduced Per Dose Pricing provisions shall not apply to any Td
Vaccine sold by MBL under contracts arising from CDC Solicitation Number
2009-N-11074 Vaccine for Children, and MBL’s pricing under such contracts shall
not be effected by MBL’s relationship with Akorn. MBL and others will be
entitled to sell to others MBL’s Td Vaccines product labeled with Akorn’s NDC
currently in MBL’s possession.
               6.1.3 Suspension of Minimum Purchase Obligations. Akorn’s
obligation to make any further minimum purchases of Td vaccine products and to
otherwise comply with the delivery schedule set out in the Distribution
Agreement is hereby suspended through the LOC Delivery Date.
          6.2 Provisions Taking Effect upon Delivery of LOC. On the strict
condition that, in compliance with the terms of this Offer, MBL receives the
Letter of Credit on or before the LOC Delivery Date (the “Required Condition”),
the following amendments to the Distribution Agreement will go into effect as of
the LOC Delivery Date:
               6.2.1 Removal of Minimum Purchase Obligation. Upon fulfillment of
the Required Condition (and under no other circumstances), the Distribution
Agreement shall be amended such that Akorn will not be obligated to make any
minimum purchases of Td vaccine products and will purchase on an as needed basis
with the quantity to be mutually agreed.
               6.2.2 Resale on Termination; Termination without Cause. Upon
fulfillment of the Required Condition (and under no other circumstances), the
Distribution Agreement will also be amended to include a revised termination
provision eliminating the prohibition on the resale of product in the event of a
termination for cause and giving either party the right to terminate the
agreement for any reason without penalty on 90 days written notice; provided,
however, that such right to terminate without cause shall not affect Akorn’s
obligations under sections 1, 3, and 4, above, or MBL’s rights hereunder
(including under Section 5, above) or under the Letter of Credit or the
Documents. Until termination thereof, Akorn would remain subject to all other
provisions of the Distribution Agreement (except as such provisions are
expressly amended in accordance with this proposal).
 

*   CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
     7. Payment Terms. For all future orders under the Distribution Agreement,
payment terms will be that Akorn shall pay for the order in full in cash upon
placing the order with MBL.
     8. Amended Cure Period. Akorn agrees that the cure period set out in
Section 11(a) of the Distribution Agreement is hereby amended such that,
notwithstanding anything to the contrary contained in the Distribution
Agreement, (a) Akorn’s ability and right to cure defaults or other breaches of
the Distribution Agreement in existence as of the date of this Offer shall
expire as of the LOC Delivery Date, and (b) the Distribution Agreement
automatically shall terminate if, as of the expiration of the LOC Delivery Date,
Akorn has failed to fulfill the Required Condition.
     9. Information.  For the remaining duration of the Distribution Agreement,
Akorn will deliver to MBL by the fifth business day of each month (i) a monthly
cash forecast for the MBL Td Vaccine product to be sold pursuant to the
Distribution Agreement (as amended by this letter agreement); and (ii) monthly
inventory and sales information for the MBL Td Vaccine product. Additionally
Akorn will deliver to MBL quarterly financial results as and when filed with the
SEC.
     10. Documents. Documents necessary to implement, or being delivered in
connection with, this Offer (including a forbearance agreement) (collectively,
the “Documents”), shall conform in all respects to the terms of this Offer, and
shall otherwise be in form and substance mutually reasonably acceptable to Akorn
and MBL, provided. Akorn shall deliver draft Documents to MBL as soon as
practicable and the parties will work together in good faith to execute the
Documents on or before the LOC Delivery Date.
     11. Forbearance. So long as Akorn complies with the terms hereof, the
amended Distribution Agreement, and the Documents, MBL will forebear from
declaring a breach or otherwise acting to terminate the Distribution Agreement,
as amended hereby and in connection herewith.
     12. Binding Effect. All terms material to the parties’ resolution of the
current issues under the Distribution Agreement are contained in this Offer and,
once accepted by Akorn, these terms shall be legally binding and fully
enforceable.
     If this Offer meets with your approval, please accept this Offer by signing
below, and then return to me one fully executed copy of this Offer no later than
10:00 p.m., EDT March 27, 2009, after which date this Offer will expire.

              Very truly yours,
    Massachusetts Biologic Laboratories of the University     of Massachusetts
Medical School
 
       
 
  By:   /s/ Donna M. Ambrosino, M.D.
 
  Name:   Donna M. Ambrosino, M.D.
 
  Title:   Director

 

*   CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
Agreed and Accepted by
The undersigned hereby agrees to and accepts the Offer, as of March 27, 2009.

              Akorn Inc.
 
       
 
  By:   /s/ John N. Kapoor, P.h.D.
 
  Name   : John N. Kapoor, P.h.D.
 
  Title:   Chairman, Duly Authorized

 

*   CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
EXHIBIT A
Payment Schedule

                  Payment Date   Amount of Payment   Remaining Balance
Balance Due, March 18, 2009
          $ 10,500,000.00  
April 13, 2009
  $ 1,000,000.00     $ 9,500,000.00  
May 13, 2009
  $ 1,500,000.00     $ 8,000,000.00  
June 13, 2009
  $ 2,000,000.00     $ 6,000,000.00  
July 13, 2009
  $ 1,500,000.00     $ 4,500,000.00  
August 13, 2009
  $ 1,500,000.00     $ 3,000,000.00  
September 13, 2009
  $ 1,500,000.00     $ 1,500,000.00  
June 30, 2010
  $ 1,500,000.00     $ 0.00  

 

*   CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 